Appellant's motion herein is mainly concerned with two propositions. The first is that proof of the receiving of the $100.00 from appellant's husband by one Ruse, an acknowledged violator of the narcotic law, would and did have its effect upon the jury to appellant's injury in that it would show that not only she, but her husband also, was an associate of evil-minded and criminally inclined persons, and the admission thereof was therefore seriously injurious to her in her defense.
There might have been some weight to such an objection, and theory developed thereunder, were it not for the fact that not only the husband, but the appellant herself, is shown by the *Page 505 
testimony to have been thereafter closely associated with this narcotic peddler. The appellant drove the car across the border in company with this peddler, so the facts show; she was present when the two sacks were placed in such car, when these sacks were placed behind the back seat of the car, when such car was brought back across the bridge into Texas, and when same was brought to the place where appellant had been staying; and it is also worthy of note that at the time when these sacks of marihuana were taken into possession by the sheriff, appellant and this narcotic peddler were together at the railroad station, and the drug was found contained in a Gladstone bag belonging to appellant, such bag being located in a locker which had been rented by the narcotic peddler.
We are of the opinion that very little, if any, additional odium could have been placed upon appellant by showing that Ruse, the narcotic peddler, had some business or financial connection or dealings with appellant's husband.
Appellant's second contention herein relates to certain complained of side bar remarks of the district attorney as set forth in bill of exception No. X. This bill is multifarious and relates to some eight or ten separate and distinct transactions, none of which, however, seem to us to show any matter of serious importance, and were properly treated in our original opinion.
We think the testimony sufficiently evidences appellant's guilty connection with these sacks of marihuana, and under the statute no corroboration of the accomplice is necessary to a conviction.
The motion will be overruled.